EXHIBIT 10.1
 
 
 
 
LIFEWAY FOODS, INC.


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 20, 2015, between
Lifeway Foods, Inc., an Illinois corporation (the “Company”), and John Waldron
(“Executive”).


W I T N E S S E T H


WHEREAS, the Company desires to employ Executive as the Vice President, Finance
of the Company; and


WHEREAS, the Company and Executive desire to enter into this Agreement as to the
terms of Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.       POSITION AND DUTIES.
 
(a)  During the Employment Term (as defined in Section 2 hereof), Executive
shall serve as the Vice President, Finance of the Company.  Executive will
report to the Chief Executive Officer, Chief Financial Officer and/or Chief
Operating Officer of the Company. Executive’s principal place of employment with
the Company shall be at the Company’s principal executive offices, provided that
Executive understands and agrees that Executive may be required to travel from
time to time for business purposes.
 
(b)      During the Employment Term, Executive shall devote all of Executive’s
business time, energy, business judgment, knowledge and skill and Executive’s
best efforts to the performance of Executive’s duties with the Company; provided
that the foregoing shall not prevent Executive from (i) with prior written
notice to the Chief Executive Officer, serving on the boards of directors of
non-profit organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing Executive’s
passive personal investments so long as such activities, individually or in the
aggregate, do not interfere or conflict with Executive’s duties hereunder or
create a potential business or fiduciary conflict.
 
2.   EMPLOYMENT TERM.  The Company agrees to employ Executive pursuant to the
terms of this Agreement, and Executive agrees to be so employed for a term
commencing as of July 20, 2015 (the “Effective Date”) and continuing until
Executive’s employment is terminated in accordance with Section 8 hereof,
subject to Section 9 hereof.  The period of time between the Effective Date and
the termination of Executive’s employment hereunder shall be referred to herein
as the “Employment Term.”
 
3.   BASE SALARY.  The Company agrees to pay Executive a base salary at an
annual rate of $325,000, payable in accordance with the regular payroll
practices of the Company.  Executive’s Base Salary shall be subject to annual
review by the Company’s Board of Directors (the “Board”) (or a committee
thereof), and may be adjusted from time to time by the Board (or a committee
thereof). The base salary as determined herein and adjusted from time to time
shall constitute “Base Salary” for purposes of this Agreement.
 
4.   ANNUAL BONUS.  During the Employment Term, Executive shall be eligible to
receive an annual incentive payment under the Company’s annual bonus plan as may
be in effect from time to time (the “Annual Bonus”) based on a target bonus
opportunity of ten percent (10%) of Executive’s Base Salary (the “Target Bonus”)
upon the attainment of one or more pre-established performance goals established
by the Board (or a committee thereof) in its sole discretion.  Notwithstanding
the foregoing, Executive acknowledges and agrees that the Annual Bonus shall be
subject to the terms and conditions set forth in the Company’s annual bonus
plan, including, without limitation, if applicable, any terms and conditions
relating to United States Internal Revenue Code (“Code”) Section 162(m).  The
Annual Bonus, if any, shall be paid to Executive in the year following the year
to which such bonus relates, subject to Executive’s continued employment with
the Company on the last day of the year to which the bonus relates, subject to
Section 9(b).
 
 
 

--------------------------------------------------------------------------------

 
5.       EQUITY AWARDS.  Executive shall be considered to receive equity and
other long-term incentive awards under any applicable plan adopted by the
Company during the Employment Term for which employees are generally
eligible.  The level of Executive’s participation in any such plan, if any,
shall be determined in the sole discretion of the Board (or a committee thereof)
from time to time.
 
6.       EMPLOYEE BENEFITS.
 
(a)  BENEFIT PLANS.  During the Employment Term, Executive shall be entitled to
participate in the employee benefit plans that the Company has adopted or may
adopt, maintain or contribute to or for the benefit of its employees, subject to
satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided hereunder.  Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.
 
(b)  VACATIONS.  During the Employment Term, Executive shall be entitled to
twenty (20) days of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.
 
(c)  BUSINESS EXPENSES.  Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy, for
all documented ordinary and reasonable out-of-pocket business expenses incurred
and paid by Executive during the Employment Term and in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
policies with regard thereto.
 
(d)  LEGAL FEES.  Upon presentation of appropriate documentation, the Company
shall pay Executive’s reasonable counsel fees incurred in connection with the
negotiation and documentation of this Agreement, up to a maximum of $7,500,
which shall be paid within sixty (60) days following the Effective Date.
 
7.        INDEMNIFICATION.  The Company hereby agrees to indemnify Executive and
hold Executive harmless to the extent provided under the By-Laws and other
organizational documents of the Company against and in respect of any and all
actions, claims, and damages resulting from Executive’s good faith performance
of Executive’s duties and obligations with the Company, including advancement of
expenses incurred in connection therewith to the extent provided under the
By-Laws and other organizational documents of the Company.
 
8.   TERMINATION.  Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:
 
(a)  DISABILITY.  Upon ten (10) days’ prior written notice by the Company to
Executive of termination due to Disability.  For purposes of this Agreement,
“Disability” shall mean the inability of Executive to have performed Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity for one hundred twenty (120) days (including weekends and holidays)
in any 365-day period, as determined by the Board or an executive to which
Executive reports.  Executive shall cooperate in all respects with the Company
if a question arises as to whether Executive has become disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
Executive’s condition with the Company).
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
(b)  DEATH.  Automatically upon the date of death of Executive.
 
(c)  CAUSE.  Immediately upon written notice by the Company to Executive of a
termination for Cause.  “Cause” shall mean: (i) Executive’s misconduct in the
performance of Executive’s duties; (ii) Executive’s willful failure to follow
the lawful directives of the Board or any executive to which Executive reports;
(iii) Executive’s indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; (iv) Executive’s
failure to reasonably cooperate in any audit or investigation of the business or
financial practices of the Company or any of its subsidiaries; (v) Executive’s
performance of any act of theft, embezzlement, fraud, dishonesty or
misappropriation with respect to the Company or its affiliates; or
(vi) Executive’s material breach of this Agreement or any other material
agreement with the Company or its affiliates, or Executive’s material violation
of the Company’s code of conduct or other written policy, which is not cured (if
susceptible to cure) by Executive within thirty (30) days of written notice
thereof from the Company.
 
(d)  WITHOUT CAUSE.  Immediately upon written notice by the Company to Executive
of an involuntary termination without Cause (other than for death or
Disability).
 
(e)  GOOD REASON.  Upon written notice by Executive to the Company of a
termination for Good Reason.  “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of Executive, unless
such events are corrected in all material respects by the Company within thirty
(30) days following written notification by Executive to the Company of the
occurrence of one of the following: (i) a material diminution in Executive’s
Base Salary or Target Bonus percentage, other than pursuant to across-the-board
reductions affecting similarly situated employees of the Company; (ii) a
material diminution in Executive’s duties, authorities or responsibilities
contemplated hereunder (other than temporarily while physically or mentally
incapacitated or as required by applicable law); (iii) the permanent relocation
of Executive’s primary work location by more than fifty (50) miles from its then
current location; or (iv) the Company materially breaches the terms of this
Agreement or any other material agreement with Executive.
 
Executive shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within thirty (30) days after
the first occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of the Company’s thirty
(30)-day cure period described above.  Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by Executive.
 
(f)  WITHOUT GOOD REASON.  Upon ninety (90) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment for
any reason (which the Company may, in its sole discre­tion, make effective
earlier than any notice date).
 
9.   CONSEQUENCES OF TERMINATION.
 
(a)  DEATH OR DISABILITY.  In the event that Executive’s employment and the
Employment Term ends on account of Executive’s death or Disability, Executive or
Executive’s estate, as the case may be, shall be entitled to the following (with
the amounts due under Sections 9(a)(i) through 9(a)(iv) hereof to be paid within
sixty (60) days following termination of employment, or such earlier date as may
be required by applicable law):
 
(i) any earned and unpaid Base Salary through the date of termination;
 
 
3

--------------------------------------------------------------------------------

 
(ii) any Annual Bonus earned but unpaid with respect to the fiscal year ending
on or preceding the date of termination;
 
(iii) reimbursement for any unreimbursed business expenses incurred through the
date of termination in accordance with Section 6(c) hereof;
 
(iv) any accrued but unused vacation time in accordance with Company policy; and
 
(v) all other accrued and vested payments and benefits to which Executive shall
be entitled under the terms of any applicable compensation arrangement or
benefit program, in each case, in accordance with their terms (collectively,
Sections 9(a)(i) through 9(a)(v) hereof shall be hereafter referred to as the
“Accrued Benefits”).
 
(b)     TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  If Executive’s employment
is terminated (x) by the Company for Cause, or (y) by Executive without Good
Reason, the Company shall pay to Executive the Accrued Benefits, other than the
benefit described in Section 9(a)(ii) hereof.
 
(c)  TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If Executive’s employment by
the Company is terminated (x) by the Company other than for Cause, death or
Disability, or (y) by Executive with Good Reason, the Company shall pay or
provide Executive with the following, subject to the provisions of Section 22
hereof:
 
(i) the Accrued Benefits; and
 
(ii) subject to Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, an aggregate amount equal to one half (1/2) of
Executive’s annual Base Salary in effect on the date of termination (but not as
an employee), paid monthly for a period of six (6) months following such
termination; provided that to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code Section
409A (as defined in Section 22 hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.
 
Payments and benefits provided in this Section 9(c) shall be in lieu of any
termination or severance payments or benefits for which Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
 
(d)  OTHER OBLIGATIONS.  Upon any termination of Executive’s employment with the
Company, Executive shall immediately resign, and shall be deemed to have
resigned, from any position as an officer, director or fiduciary of any
Company-related entity.
 
(e)  EXCLUSIVE REMEDY.  The amounts payable to Executive following termination
of employment and the Employment Term hereunder pursuant to Section 9 hereof
shall be in full and complete satisfaction of Executive’s rights under this
Agreement that Executive may have in respect of Executive’s employment with the
Company or any of its affiliates.
 
10.    RELEASE.  Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company and its affiliates in a form
satisfactory to the Company.  Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
11.     RESTRICTIVE COVENANTS.
 
(a)     CONFIDENTIALITY.  During the course of Executive’s employment with the
Company, Executive will have access to Confidential Information.  For purposes
of this Agreement, “Confidential Information” means all clients, subscribers,
packaging, data, information, ideas, concepts, discoveries, trade secrets,
recipes, inventions (whether or not patentable or reduced to practice),
innovations, improvements, know-how, technology, developments, techniques,
methods, processes, treatments, drawings, sketches, specifications, designs,
plans, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates (or any of their respective predecessors, successors or permitted
assigns), including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, partners and/or
competitors.  Executive agrees that Executive shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Executive’s assigned duties and for the benefit of
the Company, either during the period of Executive’s employment or service or at
any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes.  Notwithstanding the foregoing, Confidential
Information shall not include any information that (i) was lawfully in
Executive’s possession prior to commencing employment with the Company or any of
its predecessors, successors or affiliates and not obtained in connection with
Executive’s commencement of such employment, or (ii) constitutes industry
knowledge or is available, or is made available, to the public other than as a
result of a direct or indirect disclosure by Executive.
 
(b)     NONCOMPETITION.  Executive acknowledges that (i) Executive performs
services of a unique nature for the Company that are irreplaceable, and that
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company, (ii) Executive has had and will continue to
have access to Confidential Information, which, if disclosed, would unfairly and
inappropriately assist in competition against the Company, (iii) the Company has
substantial relationships with its customers and Executive has had and will
continue to have access to these customers, (iv) Executive has received and will
receive specialized training from the Company, and (v) Executive has generated
and will continue to generate goodwill for the Company in the course of
Executive’s employment and service.  Accordingly, in consideration of
Executive’s employment with the Company, the severance benefits to which
Executive may be entitled to hereunder, and any equity-based incentive award(s)
granted to Executive, respectively, Executive hereby acknowledges and agrees
that during Executive’s employment and service with the Company and for the
twelve (12) month period thereafter, Executive will not, directly or indirectly,
own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in a Competitive Business in the Restricted
Area.  “Competitive Business” shall mean any business (i) engaged in competition
with the Company, (ii) engaged in any material line of business in which the
Company is engaged on the date of Executive’s termination of employment or
service, or (iii) engaged in any line of business in which the Company has
planned during the Employment Term to be engaged in on or after the date of
Executive’s termination of employment or service.  “Restricted Area” shall mean
(i) any county, state, or country in which the Company conducts business and
(ii) without limiting the foregoing, within fifty (50) miles of any location in
which the Company conducts business on the date of Executive’s termination of
employment or service.  Notwithstanding the foregoing, nothing herein shall
prohibit Executive from being a passive owner of not more than two percent (2%)
of the equity securities of a publicly traded corporation engaged in a business
that is in competition with the Company, so long as Executive has no active
participation in the business of such corporation.  For purposes of this
Section 11(b), the “Company” shall mean, collectively, the Company together with
its parent companies and its and their direct and indirect subsidiaries.
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
(c)      NONSOLICITATION; NONINTERFERENCE.
 
(i) During Executive’s employment and service with the Company and for a period
of twelve (12) months thereafter, Executive agrees that Executive shall not,
except in the furtherance of Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any individual or entity that is, or was
during the twelve (12)-month period immediately prior to the termination of
Executive’s employment or service for any reason, a customer of the Company or
any of its subsidiaries or affiliates to purchase goods or services then sold by
the Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer.
 
(ii) During Executive’s employment and service with the Company and for a period
of twelve (12) months thereafter, Executive agrees that Executive shall not,
except in the furtherance of Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (A) solicit, aid or induce any advisor, consultant, employee,
representative or agent of the Company or any of its subsidiaries or affiliates
to leave such employment or retention or solicit, aid or induce any employee of
the Company or any of its subsidiaries or affiliates to accept employment with
or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee, or
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying, hiring or soliciting any such employee,
representative or agent, or (B) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors.  Any person described in this Section 11(c)(ii) shall be deemed
covered by this Section while so employed or retained and for a period of twelve
(12) months thereafter.
 
(d)  NONDISPARAGEMENT.  Except in connection with the performance of his duties
hereunder, Executive agrees not to make negative comments or otherwise disparage
the Company or any of its subsidiaries and affiliates or any of their respective
partners, members, officers, directors, employees, shareholders, agents or
products.  The Company agrees that the executive officers of the Company as of
the date of Executive’s termination of employment and the members of the Board
as of the date of termination will not, while employed by the Company or serving
as a director of the Company, as the case may be, make negative comments or
otherwise disparage Executive.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) , and the foregoing
limitation on the Company’s executives and directors shall not be violated by
statements that are necessary or appropriate to make in connection with
performing their duties and obligations to the Company.
 
(e)  INVENTIONS.  (i)  Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, recipes, work products,
developments or works of authorship (“Inventions”), whether patentable or
unpatentable, (A) that relate to Executive’s work with the Company, made or
conceived by Executive, solely or jointly with others, during the Employment
Term, or (B) suggested by any work that Executive performs in connection with
the Company, either while performing Executive’s duties with the Company or on
Executive’s own time, shall belong exclusively to the Company (or its designee),
whether or not patent applications are filed thereon. Executive hereby
irrevocably conveys, transfers and assigns to the Company the Inventions and all
patents that may issue thereon in any and all countries, whether during or
subsequent to the Employment Term, together with the right to file, in
Executive’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”).  Executive will, at any
time during and subsequent to the Employment Term, and at the Company’s expense,
make such applications, sign such papers, take all rightful oaths, and perform
all acts as may be reasonably requested from time to time by the Company with
respect to the Inventions.  Executive will also execute assignments to the
Company (or its designee) of the Applications, and give the Company and its
attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for the Company’s benefit, all without additional
compensation to Executive from the Company, but entirely at the Company’s
expense.  If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive.  If the Inventions, or any portion thereof, are deemed
not to be Work for Hire or the rights in such Inventions do not otherwise
automatically vest in the Company, Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of Executive’s right, title and
interest in the copyrights (and all renewals, revivals and extensions thereof)
to the Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, Executive hereby waives any so-called “moral
rights” with respect to the Inventions.  To the extent that Executive has any
rights in the results and proceeds of Executive’s service to the Company that
cannot be assigned in the manner described herein, Executive agrees to
unconditionally waive the enforcement of such rights.  Executive hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive’s benefit by virtue of Executive being an employee
of or other service provider to the Company.
 
(iii) Executive shall comply with all relevant agreements, policies and
guidelines of the Company regarding the protection of confidential information
and intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.
 
(iv) The provisions of this Section 11(e) shall not apply to an invention for
which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Executive’s own time,
unless (A) the invention relates (I) to the business of the Company, or (II) to
the Company’s actual or demonstrably anticipated research or development, or (B)
the invention results from any work performed by Executive for the Company.
 
(f)  RETURN OF COMPANY PROPERTY.  On the date of Executive’s termination of
employment or service with the Company for any reason (or at any time prior
thereto at the Company’s request), Executive shall return all Confidential
Information or other property belonging to the Company or any of its affiliates
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
(g)     REASONABLENESS OF COVENANTS.  In signing this Agreement, Executive has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 11.  Executive agrees that
these restraints are necessary for the reasonable and proper protection of the
Company and its affiliates and their trade secrets and confidential information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent Executive from obtaining
other suitable employment during the period in which Executive is bound by the
restraints.  Executive acknowledges that each of these covenants has a unique,
very substantial and immeasurable value to the Company and its affiliates and
that Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force.  Executive further covenants that Executive will
not challenge the reasonableness or enforceability of any of the covenants set
forth in this Section 11.  It is also agreed that each of the Company’s
affiliates will have the right to enforce all of Executive’s obligations to that
affiliate under this Agreement and shall be third party beneficiaries hereunder,
including without limitation pursuant to this Section 11.  Executive
acknowledges and agrees that the restrictive covenants set forth in this
Agreement are independent covenants and shall be in addition to, and shall not
supersede or be deemed to be in lieu of, any restrictive covenants set forth in
any other agreement between Executive and the Company or its affiliates.
 
(h)     REFORMATION.  If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
 
(i)      TOLLING.  In the event of any violation of the provisions of this
Section 11, Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
 
(j)      SURVIVAL OF PROVISIONS.  The obligations contained in Sections 11 and
12 hereof shall survive the termination or expiration of the Employment Term and
Executive’s employment with the Company and shall be fully enforceable
thereafter.
 
12.    COOPERATION.  Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment or service with the Company (collectively, the
“Claims”).  Executive agrees to promptly inform the Board if Executive becomes
aware of any lawsuits involving Claims that may be filed or threatened against
the Company or its affiliates.  Executive also agrees to promptly inform the
Board (to the extent that Executive is legally permitted to do so) if Executive
is asked to assist in any investigation of the Company or its affiliates (or
their actions) or another party attempts to obtain information or documents from
Executive (other than in connection with any litigation or other proceeding in
which Executive is a party-in-opposition) with respect to matters Executive
believes in good faith to relate to any investigation of the Company or its
affiliates, in each case, regardless of whether a lawsuit or other proceeding
has then been filed against the Company or its affiliates with respect to such
investigation, and shall not do so unless legally required.  During the pendency
of any litigation or other proceeding involving Claims, Executive shall not
communicate with anyone (other than Executive’s attorneys and tax and/or
financial advisors and except to the extent that Executive determines in good
faith is necessary in connection with the performance of Executive’s duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation or regulatory or administrative proceeding involving the
Company or any of its affiliates without giving prior written notice to the
Board or the Company’s counsel.
 
 
 
8

--------------------------------------------------------------------------------

 
13.    EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 or Section 12 hereof would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security.  In the
event of a breach by Executive of Section 11 or Section 12 hereof (as determined
by the Board in its reasonable, good faith discretion), any severance or other
benefits being paid or provided to Executive pursuant to this Agreement or
otherwise shall immediately cease, and any severance previously paid to
Executive shall be immediately repaid to the Company.
 
14.    NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 14 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company.  As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.
 
15.    NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to Executive:


At the address (or to the facsimile number) shown
on the records of the Company


If to the Company:


Lifeway Foods, Inc.
6431 West Oakton St.
Morton Grove, IL 60053
Attention:  Chief Executive Officer


With a copy (which shall not constitute notice) to:


McDonald Hopkins LLC
300 N. LaSalle Street, Suite 2100
Chicago, IL 60654
Attention:  Rick Kessler
 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
16.     SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
17.     COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Further, this Agreement may be executed
by transfer of an originally signed document by facsimile, e-mail or other
electronic means, any of which will be as fully binding as an original document.
 
18.     GOVERNING LAW; JURISDICTION.  This Agreement, the rights and obligations
of the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Illinois
without regard to its choice of law provisions.  Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
State of Illinois or the United States District Court for the Northern District
of Illinois and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or Executive’s employment by the Company
or any affiliate, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of Illinois, the court of the United States of America for the
Northern District of Illinois, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such Illinois State court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
EXECUTIVE’S EMPLOYMENT BY OR SERVICE TO THE COMPANY OR ANY AFFILIATE OF THE
COMPANY, OR EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT
OF, THIS AGREEMENT, (d) agrees that service of process in any such Proceeding
may be effected by mailing a copy of such process by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at Executive’s or the Company’s address as provided in Section 15 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Illinois.
 
19.     MISCELLANEOUS.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof; provided that in the event that
Executive becomes a party to any other agreement providing for restrictive
covenants similar to Section 11, such agreement shall also apply pursuant to its
terms.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.  In the event of
any inconsistency between the terms of this Agreement and any form, award, plan
or policy of the Company, the terms of this Agreement shall govern and control.
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
20.     REPRESENTATIONS.  Executive represents and warrants to the Company that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent Executive from entering into this Agreement or impede
Executive from performing all of Executive’s duties and obligations hereunder.
 
21.      RECOUPMENT.  Executive’s rights with respect to any incentive
compensation, including, without limitation, the Annual Bonus, shall in all
events be subject to (i) any right that the Company may have under any Company
recoupment policy or other agreement or arrangement applicable to Executive, or
(ii) any right or obligation that the Company may have regarding the clawback of
“incentive-based compensation” under Section 10D of the Securities Exchange Act
of 1934, as amended, and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission (or
any applicable listing exchange).  In addition, notwithstanding anything herein
to the contrary, any bonus or incentive or equity-based compensation, or other
compensation, payable to Executive pursuant to this Agreement or otherwise shall
be subject to repayment or recoupment (clawback) by the Company to the extent
applicable under Section 304 of the Sarbanes-Oxley Act of 2002. For the
avoidance of doubt, the enforcement of any of the policies, agreements or
arrangements, or the taking of any other action, contemplated by this Section 21
shall not be grounds for Executive to terminate employment for Good Reason
hereunder or otherwise.
 
22.     TAX MATTERS.
 
(a)  WITHHOLDING.  The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
(b)      SECTION 409A COMPLIANCE.
 
(i) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  In no event whatsoever shall the Company or its affiliates be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
 
(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death, to the extent
required under Code Section 409A.  Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this Section 22(b)(ii)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 
 
 
 
LIFEWAY FOODS, INC.
 
 
COMPANY
 
 
 
By:           /s/ Edward Smolyansky 
 
Name:           Edward Smolyansky   
 
Title:      Chief Operating Officer     
 
 
 
 
 
 
EXECUTIVE
 
 
/s/ John Waldron                            
 
John Waldron




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employment Agreement Signature Page